DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This Notice of Allowance is in response to the Amendment and Response to filed on August 9, 2022.  The following is an examiner’s statement of reasons for allowance: 
The amendments to the claims have been entered.  
The amendments to independent claim 1 clarified the composition of the magnesium slag limitation and clarified the order of the steps of the claimed method.  
The amendments to claims 1, 5, 6, , 9 and 11 over the 35 USC 112 rejections. 
On page 5 of the May 11, 2022 Office Action the Examiner held that the addition of sulfuric acid (see CN 103553197 A, paragraph [0030]) rendered obvious the adding sulfuric acid step of claim 1 even though CN 103553197 A adds sulfuric acid to the industrial wastewater and then adds smelting slag to the mixture (See paragraphs [0011], [0012] and [0016].).   
The August 9, 2022 Amendment clarified the order of the steps of the claimed method for processing a metallurgical waste acid.  
The Examiner agrees with Applicants’ argument that the addition of sulfuric acid in their claimed method is used as the neutralizer to control the pH of the mixed reactant (see page 8).  Whereas, in CN 103553197 A adds sulfuric acid at the beginning of the process and then in a latter step adds sodium hydroxide as a neutralizer.  
There is no reason or motivation to alter the process of CN 103553197 A since modifying the process to include the addition of sulfuric acid in a latter neutralization step would negatively impact the process of CN 103553197 A.  That is, there is no reason or motivation to a) alter step (3) of CN 103553197 A to use sulfuric acid as the neutralizer as it would change the chemistry of the process and/or b) modify the process of CN 103553197 A by performing step (1) latter in the process as it would change the chemistry of the process.  
Claims 1-13 are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773